NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 07-56425

               Plaintiff - Appellee,             D.C. Nos.    CV-07-00515-DMS
                                                              CR-03-03084-DMS
  v.

ARMANDO MINERO-REGALADO,                         MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Federal prisoner Armando Minero-Regalado appeals from the district court’s

order denying his motion for relief under 28 U.S.C. § 2255. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Minero-Regalado contends that he received ineffective assistance of counsel.

This contention is foreclosed because the record reflects that the district court did

not err in concluding that his motion is barred by a valid waiver of the right to

collaterally attack his conviction and sentence. See Washington v. Lampert, 422

F.3d 864, 869 (9th Cir. 2005); see also White v. Klitzkie, 281 F.3d 920, 922 (9th

Cir. 2002) (this court may affirm the district court on any ground supported by the

record even if that issue was not included in the certificate of appealability).

      AFFIRMED.




                                           2                                       07-56425